Case 8:20-cv-00089-DOC-JDE Document 91 Filed 07/02/21 Page 1 of 16 Page ID #:1191




 1   NADA I. SHAMONKI (SBN 205359)
     nshamonki@mintz.corn
 2   MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO P.C.
     2029 Century Park East, Suite 3100
 3   Los Angeles, CA 90067
     Telephone: (310) 586-3200
 4   Facsimile: (310) 586-3202
 5    MICHAEL C. WHITTICAR (admitted pro hac vice)
      mikew@novaiplaw.com
 6    NOVA IP LAW, PLLC
      7420 Heritage Village Plaza, Suite 101
 7    Gainesville, VA 20155
      Telephone: (571) 386-2980
 8    Facsimile: (855) 295-0740
 9    Attorneys for Defendant/Counterclaimant
      DESCENDENT STUDIOS INC. and
10    Defendant ERIC PETERSON
11                       UNITED STATES DISTRICT COURT
12                     CENTRAL DISTRICT OF CALIFORNIA
13   LITTLE ORBIT LLC, a California         Case No. 8:20-cv-00089-DOC-JDE
14   Limited Liability Company,
                                            DEFENDANTS' OPPOSITION TO
                                            PLAINTIFF'S MOTION TO SET
15                           Plaintiff,     ASIDE BINDING SETTLEMENT
                                            TERMS SHEET
16         vs.
                                            "REDACTED VERSION OF
17                                          DOCUMENT FILED UNDER SEAL
     DESCENDENT STUDIOS INC., a
                                            PURSUANT TO ORDER OF THE
18   Texas corporation, and ERIC            CrIURT DATED A PRI!, 20, /021;
19   PETERSON, an individual,

20                      Defendants.
     DESCENDENT STUDIOS INC., a             Date:      July 26, 2021
21                                          Time:      8:30 a.m.
     Texas corporation,
                                            Courtroom: 9D
22
                       Counterclaimant,
23
           VS.
24                                          Judge: Hon. David O. Carter
25   LITTLE ORBIT LLC, a California
                                            Complaint Filed:   1/16/2020
     Limited Liability Company,
26
                       Counterdefendant.
27
28
Case 8:20-cv-00089-DOC-JDE Document 91 Filed 07/02/21 Page 2 of 16 Page ID #:1192




  1                              TABLE OF CONTENTS
 2                                                                           PAGE
 3    I. FACTS                                                                      1
 4
          2V The Rest Defense is a Good Offense                                     1
 5
          B. Little Orbit Recycles Previously Rejected Excuses                      2
 6
          C. The Allegedly Missing Deliverables                                     2
 7
 8         D. Little Orbit Failed to Meet and Confer                                6
 9    II. ARGUMENT                                                                  7
10        A. There Was No Implied Duty to Deliver All Prior Versions of
11             Everything to Do With The Game.                                      7
12        B. Defendants Have Not Refused to Renegotiate (They Just Want to Get
13             Paid)                                                                8

14        C. Any Alleged Unilateral Mistake by Little Orbit is No Defense.          8
15        D. Defendants Committed No Fraud                                       11
16    III. CONCLUSION                                                            12
17
18
19
20
21
22
23
24
25
26
27
28
Case 8:20-cv-00089-DOC-JDE Document 91 Filed 07/02/21 Page 3 of 16 Page ID #:1193




 1                                            TABLE OF AUTHORITIES
 2                                                                           Page(s)
 3
      Federal Cases
 4
      t-/ . 0.   V. .11! 111C114, C.   LAJ.
 5        402 U.S. 673 (1971)                                                       8
 6
      U.S. v. ITT Continental Baking Co.,
 7      420 U.S. 223 (1975)                                                         8
 8    California Cases
 9
     Barhan v. Barhan,
10    33. Cal. 2nd 416, 427 (Cal. Sup. Ct. 1949)                                    7
11    City of Orange v. San Diego County Employees Retirement Association,
12      103 Cal. App. 4th 45 (2nd Dist. Ct. App. 2002)                              7
13   Donovan v. RRL Corp.,
14    26 Cal. 4th 261 (Cal. Sup. Ct. 2001)                                       10

15    Villa v. Cole,
        4 Cal App. 4th 1326 (1st Dist. Ct. App. 1992)                               7
16
17    Other Authorities

18    Local Rule 7-3                                                                6
19    Restatement (Second) of Contracts § 153                                    10
20
21
22
23
24
25
26
27
28
Case 8:20-cv-00089-DOC-JDE Document 91 Filed 07/02/21 Page 4 of 16 Page ID #:1194




 1            Defendants and counterclaim Plaintiffs Eric Peterson and Descendent Studios,
 2    by counsel, hereby respectfully submit this opposition to Plaintiff Little Orbit's
 3    Motion to Set Aside Binding Settlement Terms Sheet ("BSTS").
 4    I. FACTS
 5    A. The Best Defense is a Good Offense
 6            On the date that this first settlement payment was (again) due pursuant to this
 7    Court's order dated May 24, 2021, which the district judge accepted on June 17,
 8    2021, Little Orbit once again decided to jump the line and file a motion to try to
 9    cover up for its inability and unwillingness to make payments due to the
10    Defendants.
11            In the original underlying litigation, Defendants first notified Little Orbit of its
12    default in failing to make payments when due. (Ex. A to the Declaration of Eric
13    Peterson ("Peterson Decl.") in support of this opposition). Little Orbit then wrote
14    Descendent and admitted that the payment delay was due to its own inability to pay.
15    (Ex. B to Peterson Decl.). Obviously a proponent of the old adage that the best
16    defense is a good offense, Little Orbit nevertheless retaliated by wrongfully
17    terminating the Development Agreement and the Original Terms Sheet Addendum
18    (the "Original Contracts") based on purported delays by the Defendant, which were
19    ultimately the fault and responsibility of Little Orbit in failing to ever complete a
20    revised and updated API or "application program interface" that Little Orbit has
21    requested and taken responsibility for completing.
22            Similarly here, Little Orbit has lacked the willingness and ability to make the
23    first           settlement payment for the seven months since the BSTS was signed
24    and agreed upon in November of 2020. After Little Orbit repeatedly denied,
25    misconstrued and failed to abide by the actual terms of the BSTS, the Court noted
26    that Little Orbit was trying to change and avoid the clear and unambiguous meaning
27    of "revenue" under the BSTS.
28

                                                   -1-
Case 8:20-cv-00089-DOC-JDE Document 91 Filed 07/02/21 Page 5 of 16 Page ID #:1195




 1         I think revenue---the meaning of it is clear. It’s not ambiguous….. It
           appears to me that the ----there’s been an effort made by Plaintiff to
 2         create an ambiguity where there was none….
 3    (Ex. C to Peterson Decl., pp. 10-11).
 4    B. Little Orbit Recycles Previously Rejected Excuses
 5         Most of the points raised in Little Orbit’s motion to set aside simply repeat
 6    arguments that the Court previously rejected in finding there to be a valid and
 7    binding settlement agreement. The following Little Orbit arguments were rejected
 8    by the court after having been raised in Little Orbit’s opposition (Docket No. 68) to
 9    Defendants’ motion to enforce the settlement agreement:
10         •      Descendent cannot deliver the (supposedly) bargained for assets. (Oppo.
11                at p. 8).
12         •      Little Orbit committed a mistake as to the meaning of “revenues.”
13                (Oppo. at p. 3).
14    C. The Allegedly Missing Deliverables
15         In finding that the BSTS was a binding and enforceable agreement, the Court
16    considered and rejected virtually the same argument Little Orbit makes here
17    regarding the alleged failure by Defendants to provide deliverables allegedly due
18    under the BSTS. In fact, on page 8 of Little Orbit’s opposition to Defendants’
19    motion to enforce the BSTS, Little Orbit made essentially the same breach and
20    failure of consideration arguments about alleged failure to deliver other versions of
21    the game code. (Docket No. 68 at p. 10).
22         The only new wrinkle here to Little Orbit’s previously rejected arguments
23    about failure to provide additional game software deliverables is that Little Orbit is
24    now complaining about not having access to the historical game artwork source files
25    and executable versions of every prior version of the software game code.
26    However, this is still the same general claim and contention that the Court already
27    rejected. And if Little Orbit actually has been working on finishing the game since
28    November (as it should have been) then it obviously knew long ago that it did not

                                                -2-
Case 8:20-cv-00089-DOC-JDE Document 91 Filed 07/02/21 Page 6 of 16 Page ID #:1196




  1   have these items.
 2          In response, Defendants point out that their deliverables under the BSTS were
 3    expressly stated and limited therein. They included and were limited to "pre-order
 4    data, Kickstarter data, and early backer data." (BSTS § 10). All of these have been
 5    provided to Little Orbit.
 6         Simply put, nothing in the BSTS obligated the Defendants to provide game
 7    software, revised game software, complete functional copies of each prior version of
 8    the game software, or separate files for the artwork. Nevertheless, the Defendants
 9    have largely delivered that.
10         The reason additional delivery obligations were not put into the BSTS --- at
11    least from the perspective of the Defendants—was that the Plaintiff Little Orbit had
12    been given copies of the game software before it wrongfully terminated the
13    Development Agreement and the original Terms Sheet Addendum (the "Original
14    Contracts"). Little Orbit did not ask for copies of the game software during the
15    negotiations of the BSTS, and the Defendants assumed that that was because Little
16    Orbit was satisfied with the version of the game code that it had. The updated game
17    code, the separate artwork, and the complete writable versions of all prior game
18    code versions were neither sought nor demanded in the BSTS nor during its
19    negotiation.
20         It is crucial to note that in the BSTS and the negotiation thereof, Little Orbit
21    did not request and the Defendants did not promise to deliver or provide any of the
22    purported missing items about which Little Orbit is now complaining, now that it
23    has failed (again) to make the first settlement payment on time.
24          The allegedly "missing" game software versions which the Defendants never
25    promised or agreed to provide, nevertheless have been provided by the Defendants
26    to the extent they would be useful to Little Orbit and the Defendants have the ability
27    to provide them. These include the game software code at the time Little Orbit
28    wrongfully terminated the Original Contracts after Little Orbit had been notified

                                               -3-
Case 8:20-cv-00089-DOC-JDE Document 91 Filed 07/02/21 Page 7 of 16 Page ID #:1197




 1    that it was in default for not paying Descendent, an updated version of the game
 2    code including a small amount of debugging and the old Descendent API that Little
 3    Orbit did not like and had broken its promise to re-do, the artwork source file and
 4    read-only copies of all prior versions of the game code.
 5         The Defendants have provided Little Orbit with a library showing historical
 6    images and versions of the game software. It just does not contain a fully
 7    functioning, executable version of all prior versions and iterations of the game
 8    software. That is not necessary to complete development of the game.
 9          There is a reason that the Defendants have been unable to provide a complete
10    library of executable copy of all prior versions of the game code. When Little Orbit
11    wrongfully stopped making payments to Descendant under the Original Contracts,
12    the Defendants had to lay off their staff and had no money to keep paying for the
13    servers on which the allegedly missing items were stored. The old artwork source
14    files that Little Orbit recently demanded have been recovered recently from an old
15    remote, third-party computer and provided to Little Orbit. However, any time
16    Descendent provides the supposedly "missing" materials, Little Orbit comes up with
17    a different allegedly "crucial" missing item as an excuse for not making the
18    settlement payment. Descendent now has delivered virtually all of the items, and
19    Little Orbit still has not made the settlement payment.
20         All of these allegedly missing items were items to which Little Orbit had
21   access and which it could have downloaded when or before it stopped making
22    payments in January 2019. Little Orbit had access to all of these items, and the
23    Defendants were operating under the belief that Little Orbit had downloaded them
24    before Little Orbit wrongfully stopped making payments and terminated the
25    Original Contracts. Any competent developer would have done so and known to do
26    so. Note that Little Orbit never actually states that it did not download and save and
27    does not actually have these items. It just tries to use Descendent's alleged inability
28

                                               -4-
Case 8:20-cv-00089-DOC-JDE Document 91 Filed 07/02/21 Page 8 of 16 Page ID #:1198




 1    to provide them to try to cancel the BSTS and avoid making the settlement
 2    payments.
 3         Little Orbit's argument that the Defendants are in breach because the Original
 4    Contracts required Descendent to keep and maintain certain items is clearly
 5    specious. First, Little Orbit committed the first material breach of the Original
 6    Contracts when it wrongfully stopped making payments to Descendent and was
 7    notified by Descendent of Little Orbit's default and breach. Second, as the result of
 8    Little Orbit's wrongful breach and termination, the final game was not finished or
 9    delivered, so the four-year storage requirement does not apply by its express terms.
10    Third, the BSTS (Section 19) provided for mutual general releases and clearly
11    novated, released and displaced the parties' obligations under the Original
12    Contracts, so it is specious and without merit for Little Orbit to now assert that the
13    Defendants somehow are still responsible for their pre-settlement contractual
14    obligations (which do not apply by their express terms).
15         The Defendants have never told Little Orbit that the prior versions of the game
16    software or artwork or other deliverables were destroyed. They have never
17    represented that they had a complete, executable, writable history of all prior
18    historical versions of the game software.
19         To the contrary, in an email dated April 13, 2019, Matt Scott admitted to
20    Defendants that he had merely "assumed" that the prior versions were still available
21    on the repository or "github repo." (Ex. D to Peterson Decl.).
22         Little Orbit does not need more than the game code to finish the game. The
23    Defendants provided the source code and all the data in the game. Little Orbit can
24    take it from there and finish the game. It can access everything in the game.
25         Little Orbit is incorrect in saying that "Without the project history, we have no
26    way of knowing what original source art was either not yet imported into the game
27    code or, which for whatever reason, may have been removed from the source code.
28    Those assets are now lost."

                                                -5-
Case 8:20-cv-00089-DOC-JDE Document 91 Filed 07/02/21 Page 9 of 16 Page ID #:1199




 1         This is untrue because the project history is available in "read only" format in
 2   what the Defendants provided. Little Orbit admitted that: "While the artwork
 3    already contained in the code can be used to complete the game, those assets are of
 4    poor quality when trying to meet the higher resolutions provided for in newer
 5    platforms such as Xbox X and PlayStation 5."
 6         What Little Orbit admits is true. The artwork contained in the code is enough
 7    to finish the PC version of the game, which is all Little Orbit is obligated to do in
 8    the first year. Additionally, Little Orbit was correctly informed that the artwork can
 9    be extracted from the game code. In any event, the Defendants have now recovered
10    from a third party and provided the original artwork source files from a remote
11    computer. So this point is moot, and there is no material breach by the Defendants.
12    D. Little Orbit Failed to Meet and Confer
13         Little Orbit's motion to set aside the BSTS should be denied for the additional
14    reason that Little Orbit failed to meet and confer about setting aside the BSTS at
15    least seven days before filing the motion -or at all- as required by Local Rule 7-3.
16    On or about June 22 or 23, 2021, Mr. Richardson for Little Orbit called
17    Mr. Whitticar for Defendants and requested that the June 23 payment deadline be
18    suspended while Little Orbit tries to renegotiate the BSTS. Mr. Whitticar responded
19    that Defendants are happy to engage in negotiations but that he doubted that they
20   would further extend or suspend the payment deadline. Little Orbit through
21    Mr. Richardson then threatened that Little Orbit would file a motion to set aside the
22    BSTS if Defendants would not suspend or extend the payment deadline.
23         Little Orbit and Mr. Richardson did not state or seek to discuss any purported
24    basis for setting aside the BSTS and did not ask whether Defendants would agree to
25    that. Therefore, Little Orbit failed to confer in good faith before filing its motion to
26    set aside, which is merely a transparent attempt to avoid the payment obligations
27   which it obviously cannot fulfill.
28

                                                -6-
Case 8:20-cv-00089-DOC-JDE Document 91 Filed 07/02/21 Page 10 of 16 Page ID #:1200




  1        Little Orbit therefore also failed to certify in its notice of Motion that it
  2   conferred in good faith about the Motion to Set Aside as required by Local Rule 7-3.
  3   Little Orbit's motion to set aside is therefore premature and unnecessary and is due
  4   to be stricken and dismissed.
  5   II. ARGUMENT
  6   A. There Was No Implied Duty to Deliver All Prior Versions of Everything to
  7      Do With The Game.
  8        Little Orbit fails to cite any authority whatsoever for its key argument that new
  9   delivery of all past and prior versions the game code was an "implicit" requirement
 10   of the BSTS. In this case, the Defendants believed that Little Orbit still had the
 11   copy of the game code that was delivered to it, before Little Orbit wrongfully
 12   skipped paying on and terminated the Original Contract. Any competent developer
 13   would have known to download these items before skipping payments and before
 14   terminating and breaching the Original Contracts. Little Orbit has never actually
 15   stated that it had not done so.
 16        In settlement of litigation or in disputes over intellectual property, licenses are
 17   often provided without any requirement that the owner or licensor deliver the
 18   technology or intellectual property to the licensed party. (115 to Michael C.
 19   Whitticar Declaration ("Whitticar Decl.") in support of this opposition).
 20        In addition, settlement agreements, as agreements that are carefully negotiated
 21   between adversaries with different goals and who are often hostile to each other, are
 22   to be strictly construed but are still favored in law and public policy. See City of
 23   Orange v. San Diego County Employees Retirement Association, 103 Cal. App. 4th
 24   45, 55 (2nd Dist. Ct. App. 2002) (settlement agreements are highly favored as
 25   protective of peace and good will in the community, as well as reducing the expense
 26   and persistence of litigation); Villa v. Cole, 4 Cal App. 4th 1326, 1338 (1st Dist. Ct.
 27   App. 1992) (settlements of litigation are favored and should be enforced). See also
 28   Barhan v. Barhan, 33. Cal. 2nd 416, 427 (Cal. Sup. Ct. 1949) (marriage settlements

                                                 -7-
Case 8:20-cv-00089-DOC-JDE Document 91 Filed 07/02/21 Page 11 of 16 Page ID #:1201




  1   are to be strictly construed); U.S. v. ITT Continental Baking Co., 420 U.S. 223, 238
  2   (1975) (consent decrees must be strictly construed); U.S. v. Armour & Co., 402 U.S.
  3   673, 621-82 (1971) (same, due to careful negotiation and parties' cross purposes).
  4         Settlement agreements are favored in law, and parties like Little Orbit should
  5   not be permitted to evade and repudiate settlement agreements just because they
  6   have buyer's remorse and dislike the outcomes they have negotiated in arms-length
  7   negotiations with the assistance of counsel and the Court.
  8   B. Defendants Have Not Refused to Renegotiate (They Just Want to Get Paid).
  9        For whatever relevance it has, the Defendants have not refused to continue
 10   negotiations over Little Orbit's many attempts to repudiate the BSTS. In fact, the
 11   Defendants have proposed at least two different sets of modifications that would
 12   permit Little Orbit to modify and attempt to renegotiate the BSTS. (116 to Whitticar
 13   Decl.).
 14        What the Defendants have insisted on is that Little Orbit make the settlement
 15   payment that was due six months ago, and then again on June 23, 2021, but was not
 16   made. (¶ 7 to Whitticar Decl.). However, Little Orbit obviously lacks the funds to
 17   make the first settlement payment seven month after the BSTS was signed. Thus,
 18   on the very same day that the first payment
                                          ■       was due for the second time, Little Orbit
 19   filed its questionable motion to set aside the BSTS mostly repeating the same
 20   contentions that it argued in Little Orbit's opposition to the Defendants' motion to
 21   enforce the BSTS (and which the Court has rejected). Defendants have also
 22   requested and demanded that Little Orbit actually bother to engage in reasonable,
 23   responsive, good faith private negotiations before imposing on the Court to re-settle
 24   a dispute that already has been settled. (17 to Whitticar Decl.).
 25   C. Any Alleged Unilateral Mistake by Little Orbit is No Defense.
 26        Little Orbit's request to set over the BSTS on the grounds of unilateral mistake
 27   by Little Orbit was-like is breach allegations - previously made and rejected by the
 28   Court. Little Orbit made this mistake claim in its Opposition to Defendants' motion

                                               -8-
Case 8:20-cv-00089-DOC-JDE Document 91 Filed 07/02/21 Page 12 of 16 Page ID #:1202




  1   to enforce the BSTS on page 3. (Docket No. 68). The court rejected these
  2   arguments in finding that there was a binding and enforceable settlement agreement.
  3   Little Orbit did not object to or file any exceptions to the report and
  4   recommendation before it was confirmed by the district court by order dated June
  5   17th, 2021. Thus, Little Orbit's unilateral mistake claim was previously made and
  6   rejected, and Little Orbit is not permitted a second bite at the apple.
  7        It would be exceedingly inappropriate to set aside a settlement agreement
  8   based on a unilateral mistake when the settlement was reached through lengthy
  9   negotiations including parties represented by counsel, with the assistance of the
 10   Court. Settlement agreements are favored in law and policy and should not be set
 11   aside even in the unlikely event of an actual unilateral mistake. Supra pp. 7-8.
 12        The Court had it correct when Judge Early noted at the prior motion to enforce
 13   hearing that there was a clear, agreed to and unambiguous meaning of "revenues,"
 14   but that Little Orbit just became unhappy with the settlement and is trying to "create
 15   an ambiguity where there was none." (Ex. C to Peterson Decl.: May 24, 2021
 16   hearing transcript at pp. 10-11).
 17        To the extent Little Orbit contends that its unilateral mistake as to the meaning
 18   of "revenues" makes the BSTS unconscionable, nothing could he further from the
 19   truth. Section 13 of the BSTS applies the same "revenues" term to Descendent. So,
 20   if Little Orbit cannot finish the game applying the plain language dictionary
 21   definition of "revenues," it can make the settlement payments and then turn
 22   completion of the game over to Descendent pursuant to Section 13 of the BSTS.
 23         Here, Little Orbit's secret, unexpressed intent that "revenues" allegedly meant
 24   "Net Sales" or "Profits" was never expressed to Defendants, who had no idea of that
 25   purported intent and understanding for weeks after the BSTS was signed. In
 26   addition, given the vast differences between the BSTS and the Development
 27   Agreement, there is no reason that Defendants should have known about Little
 28

                                                -9-
Case 8:20-cv-00089-DOC-JDE Document 91 Filed 07/02/21 Page 13 of 16 Page ID #:1203




  1   Orbit's erroneous and incorrect interpretation.' Thus there is no basis for setting
  2   aside the BSTS or any part of it based on any alleged unilateral mistake of fact by
  3   Little Orbit.
  4         In addition, there is no reason that paying Defendants a percentage of revenues
  5   or gross income would be unconscionable, as the BSTS was carefully negotiated by
  6   skilled counsel at arm's length, Defendants own the relevant intellectual property to
  7   the game, and royalties are typically based on revenues and not on margins or
  8   profits, which are subjective and easy to manipulate. Furthermore, Defendants'
  9   evidence would have clearly shown that Little Orbit's many payment defaults and
 10   unnecessary changes and failures to perform were responsible for the cost overruns
 11   and delays based on which Little Orbit wrongfully terminated Original Contracts in
 12   February of 2019. (See Exs. A and B to Peterson Decl.). Therefore, there is no
 13   basis for setting aside the BSTS based on a mistake. See Donovan v. RRL Corp., 26
 14   Cal. 4th 261, 280-282 (Cal. Sup. Ct. 2001); Restatement (Second) of Contracts §
 15   153
 16         Little Orbit's claim that it construed "revenue" not by its common dictionary
 17   definition but rather to be the same thing as "Net Sales" under the Development
 18   Agreement is untrue, illogical and objectively baseless. First, the Development
 19   Agreement never defined or used the terms revenues or profits, but rather the very
 20   distinct and different term "Net Sales."
 21         Second, Little Orbit breached and then terminated the Development
 22   Agreement and the subsequent terms sheet addendum long ago in February of 2019,
 23   which is what caused this litigation.
 24         Third, the BSTS provided for "Mutual General Releases" (p. 2, ¶ 19), which
 25   completely cancelled the Original Contracts.
 26
 27
 28    To be sure, the parties did not discuss the difference between "revenues" and "net
      revenues" because "net revenues" is a nonsense term that would mean margins or
      profits.
                                               -10-
Case 8:20-cv-00089-DOC-JDE Document 91 Filed 07/02/21 Page 14 of 16 Page ID #:1204




  1        Fourth, the parties' relationship under the Binding Settlement Terms Sheet is
  2   not based on and looks nothing like their relationship under the Development
  3   Agreement. To the contrary, under the BSTS, Descendent assumed absolutely no
  4   responsibility for performing any development work or services after transferring
  5   (only) certain customer information to Little Orbit.
  6        The BSTS was a completely different animal from the terminated
  7   Development Agreement. The BSTS simply and objectively was not a continuation
  8   of the Development Agreement in whole or in part. There is no objectively logical
  9   or accurate reason that Little Orbit could have reasonably expected the meanings of
 10   words not used or defined in the Development Agreement (revenues) when used in
 11   the BSTS to have the same meaning as the very different Development Agreement's
 12   very different term (Net Sales). In addition, the parties simply did not base the
 13   payment splits in the BSTS on the Development Agreement. Rather, they were the
 14   product of back-and-forth dickering and negotiations.
 15        In short, as judged by the plain language dictionary definition of the words
 16   they chose and used, as properly judged by their objective manifestations of assent
 17   and meaning, and properly disregarding post-hoc subjective statements of Little
 18   Orbit's inaccurate, baseless, purported secret meaning of "Revenues," the parties
 19   agreed that Defendants would receive royalties and payments based on a percentage
 20   of revenues, meaning gross income from sales and licensing. There was no
 21   unilateral mistake and any such mistake would not justify setting aside the BSTS.
 22   D. Defendants Committed No Fraud.
 23        Regarding fraud, Little Orbit can point to no representation by the Defendants
 24   that they still had or had stored the artwork source or executable copies of every
 25   prior version of the game software before the BSTS was signed. Little Orbit
 26   admitted that it merely assumed that those assets had been stored, apparently based
 27   on the inapplicable provisions of the Original Contracts which Little Orbit had first
 28   materially breached and wrongfully terminated. (Ex. D to Peterson Decl.).

                                               -11-
Case 8:20-cv-00089-DOC-JDE Document 91 Filed 07/02/21 Page 15 of 16 Page ID #:1205




  1         In addition, the alleged materiality of Little Orbit's mere assumption is
  2    disproven by the fact that neither delivery nor the state of the reportedly missing
  3    historical deliverables were ever discussed during the settlement conference nor
  4    included in the BSTS (although Little Orbit asserts that the current version of the
  5    source code was discussed). Mere assumptions made by Little Orbit based on its
  6    strained and incorrect reading of the Original Contracts which Little Orbit had
  7    breached, terminated, released in the BSTS and then novated through the BSTS
  8    certainly are not sufficient to permit Little Orbit to further evade its payment
  9    obligations nor to set aside or rescind the settlement agreement.
 10    III. CONCLUSION
 11         For the foregoing reasons, Little Orbit's motion to set aside the BSTS is
 12    procedurally deficient, substantively without merit and due to be denied.
 13    Dated: July 2, 2021                    Respectfully s mitted,
 14
                                              By.
 15
                                                    Counsel
 16
                                              Nada I. Shamonki (SBN 205359)
 17
                                              MINTZ LEVIN COHN FERRIS GLOVSKY
 18                                           AND POPEO P.C.
                                              2029 Century Park East, Suite 3100
 19
                                              Los Angeles, CA 90067
 20                                           Telephone: (310) 586-3200
                                              Facsimile: (310) 586-3202
 21
                                              Email: nshamonki@mintz.com
 "Y)
                                              Michael C. Whitticar (admitted pro hac vice)
 23                                           NOVA IP Law, PLLC
 24                                           7420 Heritage Village Plaza, Suite 101
                                              Gainesville, VA 20155
 25                                           Tel: 571-386-2980
 26                                           Fax: 855-295-0740
                                              E-mail: mikew@novaiplaw.com
 27
                                              Counselfor Defendants
 28

                                                -12-
Case 8:20-cv-00089-DOC-JDE Document 91 Filed 07/02/21 Page 16 of 16 Page ID #:1206




  1                                CERTIFICATE OF SERVICE
  2         I, the undersigned, certify and declare that I am over the age of 18 years,
  3   employed in the County of Los Angeles, State of California, and am not a party to
  4   the above-entitled action.
  5         On July 2, 2021, I filed a copy of the following document(s):
  6   [REDACTED] DEFENDANTS' OPPOSITION TO PLAINTIFF'S MOTION
      TO SET ASIDE BINDING SETTLEMENT TERMS SHEET
  7
      By electronically filing with the Clerk of the Court using the CM/ECF system which
  8   will send notification of such filing to the following:
  9
        • Leo Edward Lundberg , Jr
 10
           leo.law.55@gmail.com
 11
        • Michael Danton Richardson
 12
           mdantonrichardson@yahoo.corn
 13
 14
            Executed on July 2, 2021, at Los Angeles, California. I hereby certify that I
 15
      am employed in the office of a member of the Bar of this Court at whose direction
 16
      the service was made.
 17
                                             /s/ Diane Hashimoto
 18                                         Diane Hashimoto
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                               -1-
